      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE AUTO PROPERTY AND CASUALTY   :         CIVIL ACTION
INSURANCE COMPANY,                 :         NO. 19-5578
                                   :
          Plaintiff,               :
                                   :
     v.                            :
                                   :
SIGISMONDI FOREIGN CAR SPECIALISTS,:
INC.,                              :
                                   :
          Defendant.               :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                   April 12, 2021

I.   INTRODUCTION

     In this commercial property insurance coverage dispute,

Plaintiff State Auto Property and Casualty Insurance Company

(“State Auto”) seeks a declaration of its rights and obligations

under a policy it issued to Defendant Sigismondi Foreign Car

Specialists, Inc. (“Sigismondi”), an auto repair shop. State

Auto also brings claims against Sigismondi for violations of

Pennsylvania’s Insurance Fraud Act, common law fraud, and

reverse bad faith. In turn, Sigismondi brought a counterclaim

against State Auto for statutory bad faith, which the Court

dismissed.
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 2 of 21




      Sigismondi now asks the Court to vacate its decision

dismissing the counterclaim. The parties’ motions for summary

judgment are also before the Court.

      For the reasons set forth below, the Court will deny

Sigismondi’s motion to vacate the order dismissing the

counterclaim, as well as its motion for summary judgment. The

Court will grant in part and deny in part State Auto’s motion

for summary judgment.

II.   BACKGROUND1

      The State Auto policy at issue provided coverage to

Sigismondi for a commercial property in Philadelphia where the

auto repair shop is located. In January 2019, Sigismondi

presented a claim under the policy for water damage to its

building and certain inventory, including automobile and audio

equipment.

      Sigismondi retained a public adjuster, Ron Spay, who in

turn hired Canio Pascale of AC Estimates, LLC to help prepare a

list of the damaged inventory. State Auto retained Chad Foster

of Chad Foster & Associates, LLC Salvors and Appraisers to

determine the replacement cost value of the damaged inventory.



1     As required at the summary judgment stage, the Court views the facts
“in the light most favorable” to the nonmoving party and draw “all reasonable
inferences” in that party’s favor. Young v. Martin, 801 F.3d 172, 174 (3d
Cir. 2015).



                                      2
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 3 of 21




    Foster created a spreadsheet of the damaged items with

replacement cost figures. He testified that he used more than

four hundred price sources to determine the replacement cost

values for those items. Foster sent the proposed spreadsheet to

Pascale and requested that he forward the inventory to

Sigismondi to confirm the replacement costs.

    In response, Sigismondi provided Foster with claimed

replacement cost figures. Many of those figures were

substantially greater than the values determined by Foster.

Because of this discrepancy, State Auto asked Sigismondi to

submit supporting documentation for the claimed valuations.

Sigismondi then emailed approximately ten vendor invoices to

Foster. Sigismondi now admits that it used computer software to

edit at least some of the invoices submitted to State Auto,

including by entering price information and dates. Neither Spay

nor Pascale advised Sigismondi to create any invoices to support

its claimed valuations.

    Foster alerted State Auto that Sigismondi had submitted

altered vendor invoices. To address this issue, State Auto

requested the Examinations Under Oath of Joseph Sigismondi,

Sigismondi’s owner, and Debbie Miller, an employee of

Sigismondi.

    During his examination, Mr. Sigismondi provided sworn

testimony that the invoices provided to State Auto were scanned

                                   3
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 4 of 21




into a computer and altered. He also testified that Miller

called a vendor to obtain the price for an item listed on an

altered invoice.

    State Auto submits that Mr. Sigismondi’s testimony about

Miller contacting a vendor is false. Miller testified that she

never contacted any vendors for the claimed replacement cost

valuations and that Mr. Sigismondi provided her the values of

the inventory items to enter into the altered invoices. Further

contradicting Mr. Sigismondi’s testimony, the president of the

vendor in question submitted an affidavit stating that neither

Mr. Sigismondi nor Miller contacted the vendor to ask for

pricing information. Sigismondi did not address the veracity of

Mr. Sigismondi’s testimony in its response in opposition to

State Auto’s motion for summary judgment.

    Based on the discovery of the altered invoices, State Auto

denied Sigismondi’s claim. In November 2019, State Auto filed

the instant action. While Sigismondi’s Answer to State Auto’s

Complaint did not contain any counterclaims, Sigismondi

subsequently sought leave to file a statutory bad faith

counterclaim, which the Court granted. Upon State Auto’s motion,

the counterclaim was dismissed.

III. LEGAL STANDARD

    Summary judgment is “appropriate only when ‘there

is no genuine dispute as to any material fact and the movant is

                                   4
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 5 of 21




entitled to judgment as a matter of law.’” Physicians

Healthsource, Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir.

2020) (quoting Fed. R. Civ. P. 56(a)). A fact is material “if it

‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A factual dispute is genuine “if the ‘evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson, 477 U.S. at 248).

    The moving party bears the initial burden of showing the

absence of a genuine issue of material fact. If the movant meets

this obligation, the nonmoving party must “set forth specific

facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 250. At the summary judgment stage, the

Court must view the facts “in the light most favorable to” the

nonmoving party and “draw all reasonable inferences in favor” of

that party. Young v. Martin, 801 F.3d 172, 174 (3d Cir. 2015).

    When confronted with cross-motions for summary judgment,

“[t]he court must rule on each party’s motion on an individual

and separate basis, determining, for each side, whether a

judgment may be entered in accordance with the Rule 56

standard.” 10A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 2720 (4th ed. 2020).




                                   5
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 6 of 21




IV.   DISCUSSION

      A.   Counterclaim

      Sigismondi first asks the Court to vacate the order

dismissing the counterclaim, which alleges State Auto acted in

bad faith. In the event the counterclaim is reinstated, the

parties have filed cross-motions for summary judgment on the

counterclaim.

      To prevail on a bad faith insurance claim, a party “must

present clear and convincing evidence (1) that the insurer did

not have a reasonable basis for denying benefits under the

policy and (2) that the insurer knew of or recklessly

disregarded its lack of a reasonable basis.” Rancosky v. Wash.

Nat’l Ins. Co., 170 A.3d 364, 365 (Pa. 2017); see also 42 Pa.

Stat. and Cons. Stat. Ann. § 8371 (West 2021).

      On August 21, 2020, State Auto moved to dismiss the

statutory bad faith counterclaim pursuant to Federal Rule of

Civil Procedure 12(b)(6), arguing the counterclaim lacked

supporting factual allegations. Sigismondi did not timely file a

response. On November 13, 2020, the Court granted the motion as

unopposed.

      Sigismondi now asks the Court to vacate the order

dismissing the counterclaim and to construe its motion for

partial summary judgment filed on October 30, 2020, as a

response in opposition to the motion to dismiss. However, that

                                    6
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 7 of 21




motion ignores the pending motion to dismiss and instead asks

the court to “enter partial summary judgment” in Sigismondi’s

favor. See Def.’s Mot. Partial Summ. J. 1, ECF No. 29. Further,

Sigismondi filed the motion for partial summary judgment more

than two months after State Auto filed the motion to dismiss the

counterclaim and has provided no explanation or justification

for its delay. Therefore, the Court will deny Sigismondi’s

motion to vacate the Court’s order dismissing the counterclaim.

    Even if the Court were to reach the merits of the

counterclaim, Sigismondi’s motion for summary judgment would be

denied, and State Auto’s cross-motion would be granted.

Sigismondi has pointed to no record evidence indicating that

State Auto lacked a reasonable basis for denying benefits under

the policy, let alone that State Auto “knew of or recklessly

disregarded” the lack of such a basis. See Rancosky, 170 A.3d at

365. To the contrary, the record reflects that State Auto

responded reasonably to learning that Sigismondi had submitted

altered vendor invoices to support its claim under the policy.

    Therefore, the Court will deny Sigismondi’s motion to

vacate the Court’s order dismissing the counterclaim. The

parties’ cross-motions for summary judgment on the counterclaim

will be denied as moot.




                                   7
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 8 of 21




     B.    Counts I through IV

     State Auto moves for summary judgment on the following

Counts: the declaratory judgment (Count I), violations of

Pennsylvania’s Insurance Fraud Act (Count II), and common law

fraud (Count III).

     Sigismondi appears to move for summary judgment on the

declaratory judgment (Count I) and the claim for reverse bad

faith (Count IV).2

     The Court will address the parties’ motions seriatim.

           1.    Declaratory Judgment (Count I)

     The parties have filed cross-motions for summary judgment

on State Auto’s declaratory judgment claim (Count I), which asks

the Court to declare that Sigismondi “violated the Concealment,

Misrepresentation or Fraud Condition” in the policy, that State

Auto “is not obligated to provide coverage” for the claim, and

that the policy “is void by operation of . . . [Sigismondi’s]

concealment, misrepresentation or fraud.” Compl. 17-18, ECF No.

1.

     The Declaratory Judgment Act permits “any Court of the

United States, upon the filing of an appropriate pleading,” to



2     While its briefing is not entirely clear as to the Counts on which it
moves for summary judgment, Sigismondi asks the Court to “hold that State
Auto . . . owes payment to [Sigismondi] under the relevant insurance policy;
that [State Auto’s] claim for reverse bad faith is denied; and [Sigismondi’s]
claim for bad faith is granted.” Def.’s Mot. Summ. J. 1, ECF No. 29.


                                      8
         Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 9 of 21




“declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is

or could be sought.” 28 U.S.C. § 2201(a).

     Generally, to void an insurance policy under Pennsylvania

law, an insurer must prove the following factors by clear and

convincing evidence: “(1) the insured made a false

representation; (2) the insured knew the representation was false

when it was made or the insured made the representation in bad

faith; and (3) the representation was material to the risk being

insured.” Nw. Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 129

(3d Cir. 2005) (citing Justofin v. Metro. Life Ins. Co., 372

F.3d 517, 521 (3d Cir. 2004), as amended (Aug. 12, 2004)). “The

clear and convincing evidence standard requires evidence that is

‘so clear, direct, weighty, and convincing as to enable the

[trier of fact] to come to a clear conviction, without

hesitancy, of the truth of the precise facts [in] issue.’”

Commonwealth v. Maldonado, 838 A.2d 710, 715 (Pa. 2003)

(alterations in original) (quoting Rohm & Haas Co. v. Cont’l

Cas. Co., 781 A.2d 1172, 1179 (Pa. 2001)).

                   a.   State Auto’s Motion

     State Auto argues it is entitled to summary judgment on

this Count because Sigismondi materially breached the policy’s

concealment or fraud provision by altering the invoices at

issue.

                                      9
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 10 of 21




    “Pennsylvania courts have long ruled that a violation of

the fraud and concealment provision of an insurance policy . . .

serves as a complete bar to the insured’s recovery under the

policy.” Millard v. Shelby Cas. Ins. Co., No. 3:CV-02-1902, 2005

WL 2035860, at *4 (M.D. Pa. Aug. 24, 2005) (first citing Sack v.

Glens Falls Ins. Co., 61 A.2d 852, 852-53 (Pa. 1984); and then

citing Ellis v. Agric. Ins. Co., 7 Pa. Super. 264, 265 (1898)).

    Here, that provision states:

    C. Concealment, Misrepresentation or Fraud

    This Policy is    void in any case of fraud by you as it
    relates to the    policy at any time. It is also void if you
    or any insured    at any time, intentionally conceal or
    misrepresent a    material fact concerning:

    1. the policy;
    2. the covered property;
    3. your interest in the covered property; and
    4. a claim under the policy.

Pl.’s Mot. Summ. J. 16, ECF No. 26-2.

    Sigismondi does not dispute that it made misrepresentations

to State Auto by submitting altered invoices, or that it knew

its representations were false when it made them. Therefore, the

Court’s analysis turns on whether the misrepresentations were

material.

    “In an insurance action, ‘a misrepresentation will be

considered material if a reasonable insurance company,

in determining its course of action, would attach importance to

the facts misrepresented.’” Pettinaro Enter., LLC v. Cont’l Cas.

                                   10
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 11 of 21




Co., 450 F. App’x 178, 182 (3d Cir. 2011) (quoting Long v. Ins.

Co. N. Am., 670 F.2d 930, 934 (10th Cir. 1982)); see also Blue

Cross Blue Shield Ass’n v. GlaxoSmithKline LLC, 417 F. Supp. 3d

531, 564 (E.D. Pa. 2019) (“A fact is material ‘if it concerns a

subject relevant and germane to the insurer’s investigation as

it was then proceeding, or if a reasonable insurance company, in

determining its course of action, would attach importance to the

fact misrepresented.’” (quoting Wezorek v. Allstate Ins. Co.,

No. CIV.A.06-CV-1031, 2007 WL 2264096, at *15 (E.D. Pa. Aug. 7,

2007))).

    Sigismondi argues its misrepresentations were not material.

In support of this argument, Sigismondi points to Foster’s

deposition testimony, as well as to the deposition testimony of

Mike Wakefield, the State Auto property adjuster assigned to

Sigismondi’s claim. Both witnesses testified that an item’s

purchase price does not necessarily determine its replacement

cost coverage since some items, including electronics, change in

value over time. See Foster Dep. 26:9-21, 48:9-14, ECF No. 26-7;

Wakefield Dep. 26:10-18, 28:2-21, ECF No. 26-10. Sigismondi

argues this testimony establishes that “the original purchase

price would have little, if any, influence on what was

determined to be ‘replacement cost’ or the ‘Actual Cash Value’

for an item.” Def.’s Resp. Opp’n Pl.’s Mot. Summ. J. 11, ECF No.



                                   11
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 12 of 21




36. Therefore, Sigismondi argues, State Auto has failed to

establish that Sigismondi’s misrepresentations were material.

    State Auto disagrees, pointing to Commonwealth v. Risoldi,

238 A.3d 434 (Pa. Super. Ct. 2020). In that case, the defendant,

Claire Risoldi, challenged her criminal conviction for insurance

fraud, inter alia. After Risoldi’s home caught fire and suffered

significant damages, she sought coverage from her insurer for

replacement costs for damaged items, including more than $2

million for drapes that had been destroyed by the fire. During

the investigation, the insurer became suspicious that some of

the costs for which she sought reimbursement, including for the

drapes, were inflated. Id. at 438. The Office of the Attorney

General conducted a lengthy investigation, resulting in various

charges against Risoldi.

    On appeal, Risoldi argued the evidence was insufficient to

support her conviction for insurance fraud related to the drapes

claim, inter alia. Id. at 454. The evidence before the jury

included testimony that Risoldi “submitted . . . fabricated

receipts intentionally in support of her claim to entice [the

insurer] into paying her $2.3 million to replace her drapes.”

Id. at 455. The appellate court considered and rejected

“Risoldi’s argument that submitting fabricated receipts would

not constitute insurance fraud if the receipts were created by

Risoldi after the fact to document a transaction that had

                                   12
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 13 of 21




previously occurred.” Id. at 455 n.21. The court reasoned that

“[a] fabricated receipt created by a consumer and presented as

an official document from a retailer, without the retailer’s

knowledge, constitutes false or misleading information under

this definition, and certainly would be material to the

insurance claim.” Id.

     Here, too, Sigismondi’s fabricated invoices are material to

its insurance claim. State Auto requested the invoices at issue

because Sigismondi submitted its own replacement cost figures to

State Auto. State Auto points to record evidence indicating that

it “specifically requested supporting documentation in response

to Sigismondi’s claimed replacement cost figures” and that

“Sigismondi was aware that State Auto would use the invoices to

determine and verify the amount of loss.” Pl.’s Mot. Summ. J.

17-18, ECF No. 26-2.3



3     Sigismondi was granted leave to address the Risoldi case, the
controlling authority, which it had not addressed in response to State Auto’s
motion for summary judgment.

      In its supplemental brief addressing the case, Sigismondi seeks to
distinguish the instant action from Risoldi by arguing that the invoices it
submitted to State Auto “were not receipts as they were not marked paid and
[Sigismondi] is not claiming to have received anything new as they were
produced in response to a specific request for original cost and so were to
communicate original prices for items already purchased.” Def.’s Suppl. Mem.
5, ECF No. 43. This argument is unpersuasive, as it attempts to shift the
burden onto the recipient of an invoice to identify its falsity.

      Sigismondi also argues the invoices at issue “could not mislead as
being original invoices because they are dated March 4, 2019 and the loss
occurrence was in January 2019.” Id. There are several problems with this
argument.


                                     13
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 14 of 21




     Construing the record in the light most favorable to

Sigismondi, and applying the clear and convincing evidence

standard, no reasonable jury could find that Sigismondi did not

knowingly make false representations by submitting altered

invoices in support of its claim and that the representations

were material to its claim.4 Therefore, State Auto is entitled to

summary judgment on this Count.




      First, the argument goes beyond the Court’s leave to address Risoldi
and is therefore untimely, as Sigismondi did not raise it as a genuine issue
of material fact in either its response to State Auto’s motion for summary
judgment or in its partial motion for summary judgment. See Def.’s Mot.
Partial Summ. J., ECF No. 29; Def.’s Resp. Opp’n Pl.’s Mot. Summ. J., ECF No.
36; see also Yanoski v. Silgan White Cap Ams., LLC, 179 F. Supp. 3d 413, 426
(M.D. Pa. 2016) (“It is well-established that a party’s failure to argue an
issue on summary judgment constitutes a waiver of that issue.” (citing Ankele
v. Hambrick, 286 F. Supp. 2d 485, 496 (E.D. Pa. 2003))).

      Second, Sigismondi does not cite to any record materials to support
this argument. See Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 201
(3d Cir. 2006) (“[T]he non-moving party must rebut the motion [for summary
judgment] with facts in the record and cannot rest solely on assertions made
in the pleadings, legal memoranda, or oral argument.” (citing Jersey Cent.
Power & Light Co. v. Lacey Twp., 772 F.2d 1103, 1109–10 (3d Cir. 1985))).

      Finally, this argument again tasks the party receiving the invoices
with identifying their falsity.

      For these reasons, Sigismondi’s attempts to distinguish Risoldi are
unpersuasive.
4     State Auto also argues that Mr. Sigismondi’s testimony during his
Examination Under Oath that Miller contacted vendors to obtain valuations
constitutes a material breach of the policy’s Concealment, Misrepresentation,
and Fraud provision. In its response in opposition to State Auto’s motion,
Sigismondi did not address the veracity of these statements. Therefore, the
Court can treat as undisputed the fact that Mr. Sigismondi’s testimony about
Miller contacting vendors is false.

      However, the Court need not determine whether this testimony
constitutes a second material misrepresentation, as the falsified invoices,
standing alone, constitute a material breach of the policy.

                                     14
         Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 15 of 21




                   b.    Sigismondi’s Motion

    In its motion for summary judgment on the declaratory

judgment claim, Sigismondi again argues the altered invoices

were not material to State Auto’s investigation of its claim.

This argument was unpersuasive even when the record was

construed in Sigismondi’s favor. See supra Section IV.B.1.a.

Here, with the record construed in State Auto’s favor, it fails

again.

             2.    Pennsylvania’s Insurance Fraud Act (Count II)

    Next, State Auto moves for summary judgment on its claim

that Sigismondi violated Pennsylvania’s Insurance Fraud Act,

which creates a private cause of action for insurers to remedy

various types of fraud. See 18 Pa. Stat. and Cons. Stat. Ann

§ 4117(g) (West 2021) (“An insurer damaged as a result of a

violation of this section may sue therefor in any court of

competent jurisdiction to recover compensatory damages, which

may include reasonable investigation expenses, costs of suit and

attorney fees.”).

    “A person violates Pennsylvania’s insurance fraud statute

by: ‘(1) presenting false, incomplete, or misleading statements

to [the insurer]; 2) that were material to the claim;’ and 3)

which were knowingly made with an intent to defraud.” Wezorek,

2007 WL 2264096, at *14 (alteration in original) (quoting

Allstate Ins. Co. v. Kelly, No. CIV.A. 3:05-276, 2007 WL 403919

                                      15
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 16 of 21




(W.D. Pa. Feb. 1, 2007)). District courts within the Third

Circuit have disagreed about whether the applicable burden of

proof is preponderance of the evidence or clear and convincing

evidence.5

     Again, Sigismondi does not dispute that it knowingly made

false representations to State Auto, and the Court can conclude

as a matter of law that those misrepresentations were material

to the claim. See supra Section IV.B.1.a. Accordingly, the only

remaining issue is whether Sigismondi made those false




5    U.S. Magistrate Judge Elizabeth T. Hey summarized the issue as follows:

     The Insurance Fraud statute is silent as to the applicable burden
     of proof. Common law fraud in Pennsylvania must be proven by
     clear and convincing evidence. Similarly, an insurer attempting
     to void a policy ab initio for misrepresentations made in the
     application must prove such misrepresentations by clear and
     convincing evidence. However, courts have disagreed about the
     standard applicable in section 4117 claims.

Henriquez-Disla v. Allstate Prop. & Cas. Ins. Co., No. CIV.A. 13-284, 2015 WL
539550, at *12 (E.D. Pa. Feb. 10, 2015) (citations omitted).

      After ordering supplemental briefing on the issue, Judge Hey concluded
that the clear and convincing standard applied. See Henriquez-Disla v.
Allstate Prop. & Cas. Ins. Co., No. CIV.A 13-284, 2015 WL 1208150, at *4
(E.D. Pa. Mar. 17, 2015); see also Am. Nat’l Prop. & Cas. Co. v. Felix, No.
3:16-CV-147, 2018 WL 10234054, at *3 (W.D. Pa. Nov. 1, 2018) (“[D]istrict
courts within the Third Circuit have applied the clear-and-convincing
standard more often than they have applied the preponderance standard.”).

      Here, the Court need not determine which evidentiary standard applies
because even under the clear and convincing standard, Sigismondi has pointed
to no record evidence negating the inference that it submitted the false
invoices with the intent to obtain inflated payments for the items which it
claimed were damaged.




                                     16
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 17 of 21




representations “with the intent to defraud.” 18 Pa. Stat. and

Cons. Stat. Ann § 4117(a)(2) (West 2021).

    “[F]raudulent intent may be inferred if the facts show the

insured had presumptive knowledge.” Hepps v. Gen. Am. Life Ins.,

No. CIV. A. 95-5508, 1998 WL 564497, at *4 (E.D. Pa. Sept. 2,

1998). “Where it affirmatively appears from sufficient

documentary evidence, that . . . false answers are shown to have

been given by the insured under such circumstances that he must

have been aware of their falsity, the court may direct a verdict

or enter judgment for the insurer.” Id. (quoting Derr v. Mut.

Life Ins. Co., 41 A.2d 542, 544 (Pa. 1945)).

    State Auto asks the Court to infer Sigismondi’s intent to

defraud from the fact that Sigismondi knew its statements (i.e.,

the falsified invoices) were false when it made them. Later, Mr.

Sigismondi attempted to cover up the misrepresentation by

falsely contending, under oath, that his assistant had contacted

a vendor to obtain the pricing information even though he had

provided it. Sigismondi’s responsive brief focuses entirely on

the issue of materiality and does not contest these facts, nor

does it point to record evidence indicating that Sigismondi did

not intend to defraud State Auto. On this record, no reasonable

jury could find for Sigismondi even under the heightened clear

and convincing evidentiary standard.



                                   17
      Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 18 of 21




    For these reasons, State Auto is entitled to summary

judgment on its Pennsylvania Insurance Fraud Act claim.

            3.   Common Law Fraud (Count III)

    Next, State Auto moves for summary judgment on its common

law fraud claim.

    Under Pennsylvania law, a plaintiff establishes common law

fraud by proving:

    (1) a representation; (2) which is material to the
    transaction at hand; (3) made falsely, with knowledge
    of its falsity or recklessness as to whether it is
    true or false; (4) with the intent of misleading
    another into relying on it; (5) justifiable reliance
    on the misrepresentation; and (6) the resulting injury
    was proximately caused by the reliance.

Sajid v. Ijaz, 828 F. App’x 831, 835 (3d Cir. 2020) (quoting

Rohm & Haas Co. v. Cont’l Cas. Co., 781 A.2d 1172, 1179 (Pa.

2001)). “The burden of proving fraud must be established by

clear and convincing evidence . . . .” Id. (quoting Rohm, 781

A.2d at 1179).

    Again, Sigismondi does not dispute that it knowingly made

false representations to State Auto, and the Court can conclude

as a matter of law that those misrepresentations were material.

See supra Section IV.B.1.a. The Court can also conclude as a

matter of law that Sigismondi intended to mislead State Auto

into relying on the misrepresentations. See supra Section

IV.B.2. Therefore, State Auto satisfies the claim’s first four

elements.

                                   18
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 19 of 21




     However, while Sigismondi does not advance this argument,

the Court concludes that State Auto has failed to point to

record evidence satisfying the fifth prong—i.e., that it

justifiably relied on the misrepresentation. Even assuming,

arguendo, that investigation and litigation costs standing alone

could constitute justifiable reliance under Pennsylvania law,6

State Auto has not pointed to specific record evidence of such

reliance. Cf. State Farm Mut. Auto. Ins. Co. v. Lincow, 715 F.

Supp. 2d 617, 631 (E.D. Pa. 2010) (Robreno, J.) (finding

detailed witness testimony “point[ing] to first hand knowledge

that State Farm paid money to resolve claims of patients treated

by Defendants because State Farm believed and relied on

Defendants” and “indicat[ing] that [State Farm] had, in fact,


6      State Auto denied Sigismondi’s claim and, as a result of prevailing on
Count I, it is not obligated to make payment. See supra Section IV.B.1.a.
While State Auto refers generally to the litigation and investigation costs
it allegedly incurred as a result of Sigismondi’s misrepresentation, neither
party has briefed the issue of whether investigation and litigation costs,
standing alone, can satisfy the reliance requirement under Pennsylvania law,
and it is far from clear that they can. See Sky Harbor Atlanta Ne., LLC v.
Affiliated FM Ins. Co., No. 1:17-CV-03910, 2021 WL 977274, at *5 (N.D. Ga.
Mar. 15, 2021) (“Defendant argues that ‘an insurer may show reliance [as
needed to support a fraud claim under Georgia law] by demonstrating that it
undertook and incurred costs during the investigation and adjustment of a
fraudulent claim.’ The Court disagrees.” (citation omitted)); see also Truck
Ins. Exch. v. Kafka, 911 F. Supp. 313, 316 (N.D. Ill. 1995) (holding no
reasonable factfinder could find the plaintiff insurer relied on the
defendant insured’s misrepresentation, as needed to prevail on an Illinois
common law fraud claim, where the insurer “did not hastily pay the claim; to
the contrary, [it] refused to rely on the truthfulness of the claim and
investigated [the insured’s] involvement,” ultimately denying payment).
Further, as a result of prevailing on Count II, State Auto may seek to
recover its investigation and litigation expenses at a subsequent damages
hearing. See supra Section IV.B.2.




                                     19
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 20 of 21




relied on the patients’ records in the evaluation and payment of

the claims” sufficient to show actual reliance), aff’d, 444 F.

App’x 617 (3d Cir. 2011).

     Therefore, State Auto is not entitled to summary judgment

on its common law fraud claim.7

           4.    Reverse Bad Faith (Count IV)

     Finally, Sigismondi appears to move for summary judgment on

State Auto’s reverse bad faith claim. See supra Section IV.B

n.2. However, its briefing is devoid of any argument directed to

this claim.

     At oral argument, State Auto represented that it would

withdraw this claim unless the case proceeds to trial. Given the

resolution of Counts I and II on the merits, see supra Sections

IV.B.1-2, the Court will dismiss this Count without prejudice.8


7     State Auto could, of course, pursue this claim   at a trial. However, it
does not appear that State Auto would be entitled to   compensatory damages
beyond the litigation and investigation costs it may   seek to recover as a
result of prevailing on Count II, nor does it appear   that punitive damages
would be appropriate in this case.
8     Regardless, it appears the reverse bad faith claim lacks merit. State
Auto describes this claim as “an independent tort that allows insurers to
seek affirmative relief for an insured’s breach of the duty of good faith and
fair dealing.” Pl.’s Resp. Opp’n Def.’s Mot. Summ. J. 15, ECF No. 33-2.
However, case law reflects a “decided bias against imposing such liability on
insureds.” 14A Steven Plitt et al., Couch on Insurance § 208:4 (3d ed. 2020).
“This is, in large part, because other remedies for the insureds’ wrongful
conduct are effective in deterring it and protecting the insurer” since “[i]n
cases of egregious conduct such as filing false claims, . . . insurers have
the dual options of avoiding recovery on the policy, and filing actions for
fraud against the insured.” Id.

      The case law to which State Auto points does not instruct otherwise.
See Somerset Indus. v. Lexington Ins. Co., 639 F. Supp. 2d 532 (E.D. Pa.
2009) (addressing the insurer’s motion for summary judgment on the insured’s
bad faith claim without engaging in any meaningful analysis of the insurer’s

                                     20
       Case 2:19-cv-05578-ER Document 44 Filed 04/12/21 Page 21 of 21




V.   CONCLUSION

     For the foregoing reasons, the Court will deny

Sigismondi’s motion to vacate the Court’s order dismissing its

counterclaim, as well as its motion for summary judgment.

     The Court will grant State Auto’s motion for summary

judgment on the declaratory judgment claim (Count I) and the

Pennsylvania Insurance Fraud Act claim (Count II) and will deny

its motion for summary judgment on the common law fraud claim

(Count III). The reverse bad faith claim (Count IV) will be

dismissed without prejudice. State Auto’s motion for summary

judgment on the counterclaim will be denied as moot. A hearing

on damages will be scheduled at a future date.

     An appropriate order follows.




reverse bad faith claim); Greater N.Y. Mut. Ins. Co. v. N. River Ins. Co.,
872 F. Supp. 1403, 1408 (E.D. Pa. 1995) (“The absence of a statutory right of
an insurer to punitive damages does not preclude an insurer’s claim against
an insured for breach of a contractual obligation of good faith with the
right to recover whatever common law contract damages, if any, it may have
suffered.”) (emphasis added), aff’d, 85 F.3d 1088 (3d Cir. 1996); First Bank
of Turley v. Fid. & Deposit Ins. Co. of Md., 928 P.2d 298, 308 (Okla. 1996)
(“[W]e reject the notion that the insured’s responsibility to provide its
insurer adequate notice of facts relating to insurance coverage can be
translated into an actionable tort.”).

                                     21
